Citation Nr: 1820848	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residual scar to include scar tissue, status post-cesarean section.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to July 1980. 

The case is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2014 statement, the Veteran requested a hearing in Washington, D.C. before a Veterans Law Judge.  However, in May 2017, the Veteran withdrew her request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

These matters were previously before the Board in July 2017, when they were remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that a residual scar to include scar tissue, was due to a cesarean section performed during the Veteran's active duty service, or is otherwise causally related to active service.

2.  The preponderance of the evidence of record is against a finding that a headache disorder had onset during the Veteran's active duty service or is otherwise causally related to active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residual scar to include scar tissue, status post-cesarean section, are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for headaches are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Regarding the duty to assist, service treatment records, service personnel records, and identified private treatment records have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she withdrew her request for a hearing in May 2017.

No VA medical opinions were obtained in connection with the Veteran's claims.  The Board finds no reasonable possibility that a VA examination would aid in substantiating these claims.  38 U.S.C. § 5103A(a).  As will be discussed below, the evidence does not establish an in-service event, injury, or disease occurred during active duty service.  Accordingly, VA is not required to obtain an examination or medical opinion.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that VA has substantially complied with the July 2017 remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's remand, the Veteran's service personnel records were obtained, and appropriate steps were taken to verify the Veteran's active duty service.  The remand directives also requested that release forms be obtained in order to obtain the complete private treatment records from Dr. W.P.  The Veteran provided the requested release form, but it was indicated in October 2017 that Dr. W.P. of Tidewater Physicians Multispecialty Group (TPMG) was contacted and it was indicated that records were unable to be located.  However, the record reflects that in September 2017, the Veteran submitted records from TPMG.  There is no indication in the record that additional evidence relevant to the issues decided herein is available but not part of the claims file.    

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to her claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for residual scar to include scar tissue, status post-cesarean section, and service connection for headaches.  She contends that she was on active duty when she underwent a cesarean section in July 1980, and that as a result of the surgery she developed scar tissue and developed headaches which have persisted since.  The Veteran also indicated in her April 2014 VA Form 9, Substantive Appeal, that she experienced headaches at least once a week in service, and frequently went to sick hall for treatment.  

An August 2013 VA examination includes a diagnosis of an abdominal scar, status post cesarean section.  Private treatment records from TPMG indicate that in July 2012 and January 2016, the Veteran was assessed as having headaches.  Therefore, the first requirement for service connection, a current disability, is present.

As to the second element of service connection, an in-service occurrence, the Veteran has asserted that she had a cesarean section for her first child five years prior to entering service.  Once on active duty scar tissue developed after having surgery for reversal of her fallopian tubes being tied in 1979 and from having another cesarean section in 1980.  In an August 2013 statement, she indicated that following her cesarean section, she had complications, including scar tissue, severe headaches, and pain in her stomach.  These symptoms persisted since service, and she had another cesarean section after service and had to undergo additional pain.  The Veteran also had another surgery after service, and found out that her intestines were twisted from the cesarean section and so she had to have some of her intestines cut off.  To this day, the Veteran stated that she continues to suffer from pain due to her cesarean section in service.
  
Service treatment records show that on a June 1978 Report of Medical Examination for enlistment, it was noted that the Veteran had a cesarean section in 1968 and had her tubes tied.  In the June 1978 Report of Medical History, in the physician's summary, it was again indicated that the Veteran had a cesarean section in 1968 and had her tubes tied, and there were no problems.  In August 1979, it was noted that the Veteran had a cesarean section with tubal ligation several years ago, and had no other significant gynecological problems.  The Veteran was requesting a tuboplasty, which was conducted along with lysis of adhesions in August 1979.  October 1979 records show that the Veteran underwent 30 days of convalescent leave from September to October 1979.  Service treatment records do not note any complications from the 1979 tuboplasty.  An October 1979 service treatment record reflects that the Veteran reported she did not have a history of migraines or other headaches.  In April 1980, the Veteran underwent a separation examination, and the Report of Medical Examination noted hearing loss in the left ear and that the Veteran was in the 6th month of her pregnancy.  On her April 1980 Report of Medical History, the Veteran indicated she was in good health, and denied having or ever having frequent or severe headaches.  

On July 22, 1980, the Veteran underwent a cesarean section and lysis of adhesions.  Another record from that date notes that the Veteran underwent a tuboplasty in 1979 and then became pregnant six weeks later.  There were no other hospitalizations and serious illnesses.  It was also noted that the Veteran was married and that she and her husband were active duty soldiers.  An inpatient treatment record cover sheet dated July 27, 1980 indicates the Veteran as "former military."    

The Board notes that the June 1978 Report of Medical Examination and Report of Medical History note that the Veteran had a cesarean section and had her tubes tied prior to service.  However, no current residuals from these procedures were noted, rather, it was noted that there were no problems.  Thus, she is presumed to have been sound upon entrance to active service.  There is also no clear and unmistakable evidence that any gynecological condition existed prior to service.  

The Veteran claims she was on active duty when she had a cesarean section on July 22, 1980, and was on active duty until October 1980.  Service personnel records show that the Veteran was relieved from active duty following a request for pregnancy discharge effective July 15, 1980 and transferred to the individual ready reserve.  A personnel action signed by the Veteran in April 1980 indicates her request to be released from active duty on or about July 15, 1980, due to her pregnancy.  The Veteran's DD Form 214 indicates that the Veteran's separation date was July 15, 1980, and her reason for separation was pregnancy.  The RO also obtained information regarding the Veteran's service from the VA/Department of Defense Identity Repository (VADIR), which confirmed the Veteran's active duty service from June 1, 1978 to July 16, 1980.  

Although the Veteran contends and service treatment records from July 1980 note that the Veteran and her husband were active duty soldiers, the weight of the evidence is against a finding that the Veteran was serving a period of active duty when she underwent a cesarean section on July 22, 1980.  Her personnel records clearly indicate that she was separated prior to that date, despite the Veteran's contentions.  There is also documentation signed by the Veteran requesting that she be separated from active duty on July 15, 1980 due to her pregnancy.  There was no indication that any personnel records were reviewed by the clinician who prepared the July 1980 service treatment record, and that it is more likely that the clinician relied on the Veteran's statements regarding duty status at the time of the July 1980 cesarean section.  Also, as indicated above, a July 27, 1980 inpatient treatment record cover sheet indicated that the Veteran was "former military."    

While the evidence before the Board does show that the Veteran was treated for gynecological problems post-service, and shows that she underwent a hysterectomy and salpingo-oophorectomy in June 2000; the Veteran attributes these post-service problems as being due to her July 22, 1980 cesarean section.  However, as indicated above, the preponderance of the evidence is against a finding that the Veteran was on active duty at the time of the July 1980 cesarean section.  There is no evidence of record placing the Veteran on active duty service at that time, including active duty for training.  Therefore, the Veteran's claim for service connection for residual scar to include scar tissue, status post-cesarean section, must be denied as the condition is not shown by the evidence of record to have incurred during or have been caused by a cesarean section performed during active duty service.  

Regarding the Veteran's headaches, as indicated above, the service treatment records are negative for any complaints, treatment, or diagnoses of a headache disability, and there are no complaints of headaches associated with the August 1979 tuboplasty.  

An October 1999 private gynecological history and physical from Dr. C.F. indicated that the Veteran had a history of migraines.  There is no other indication of headaches until July 2012, where treatment records from Dr. W.P. provide an assessment of headache, and indicate that it was a new complaint, and that the Veteran refused to have a CT scan of the head in the past when ordered.  January 2016 records also showed an assessment of headache.  It was indicated that there was a problem with blood pressure "post op and since being discharged."  

Dr. W.P. also completed a Headaches disability benefits questionnaire in June 2014, where he indicated that the Veteran was seen once in July 2012 for a headache, which did not have characteristic prostrating attacks of migraine pain.  

The record does not show evidence that would allow the Board to find that the Veteran has a headache disability which relates to a service related event or disability.  While the Veteran has stated that she developed headaches following her July 1980 cesarean section, the Board has found that the cesarean section was not performed while the Veteran was on active duty.  The Veteran has also contended that she experienced headaches at least once a week in service, and frequently went to sick hall for treatment.  However, service treatment records and service personnel records show no documentation of headaches, and the Veteran denied a history of headaches during service in October 1979 and denied having or ever having frequent or severe headaches on her April 1980 Report of Medical History, and indicated she was in good health.  The combination of the Veteran's express denial on the April 1980 Report of Medical History, and the lack of medical evidence for many years after service are persuasive evidence against her claim.  Accordingly, while her contentions have been carefully considered, her statements are outweighed by the contemporaneous April 1980 Report of Medical History.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

Also, while the October 1999 private gynecological history and physical from Dr. C.F. noted that the Veteran had a history of migraines, there is no evidence that the Veteran is currently diagnosed with migraine headaches.  Because the Veteran has not been diagnosed with migraine headaches, and as the evidence does not otherwise suggest that the Veteran's headaches constitute an organic disease of the nervous system; service connection may not be established based solely on chronicity during service or a continuity of symptomatology after discharge for migraine headaches as a chronic disease, or for migraine headaches that manifest to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

Accordingly, the Board finds that the weight of the evidence is against the Veteran's claims of service connection for residual scar to include scar tissue, status post-cesarean section, and headaches.  For these reasons, the claims must be denied.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b).       


ORDER

Service connection for residual scar to include scar tissue, status post-cesarean section is denied.

Service connection for headaches is denied.




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


